Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
OFFICE ACTION
This Office action is responsive to Applicant's Response to Restriction
Requirement, filed 03 March 2022.

Claims 1-20 are pending. 
[AltContent: arrow]
Priority
This application filed 6/18/2020 is a national stage entry of PCT/IB2018/060386 , International Filing Date: 12/19/2018PCT/IB2018/060386 Claims Priority from Provisional Application 62609064, filed 12/21/2017.
[AltContent: arrow]

Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 7/22/2021 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   

[AltContent: arrow]
Response to Restriction
Applicant's election without traverse of the following species of in the response filed 3/03/2022 is acknowledged. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The Applicants noted that claims 1, 3-10 read on the elected species.
Claims 2, 11-20 are withdrawn from consideration, as pertaining to non-elected species.
Claims 1, 3-10  will be examined on the merits herein to the extend they read on the elected species.
[AltContent: arrow]
Claim Objections
Claim 6 is  objected to for being written in improper Markush format. See MPEP 2173.05(h). "When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively.
Appropriate correction is required.
[AltContent: arrow]
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-10 are drawn to a method comprising combining first components comprising:
a polyfluorinated cyclic compound having 4 to 7 ring carbon atoms, wherein two of the
ring carbon atoms form a double bond or an epoxide; and
at least one of osmium tetroxide, ruthenium tetroxide or a precursor of ruthenium tetroxide, wherein the precursor reacts with an oxidant to form ruthenium tetroxide, and
forming a polyfluorinated dicarboxylic acid.


Nature and scope of the instant claims in view of the specification: 
Claims recite the limitations “polyfluorinated cyclic compound” and “polyfluorinated dicarboxylic acid”  and “polyfluorinated dicarboxylic acid halide” for the claimed method. Applicant has not described the claimed genus of “polyfluorinated cyclic compound”, “polyfluorinated dicarboxylic acid”  and “polyfluorinated dicarboxylic acid halide” in a manner that would indicate they were in possession of the full scope of this genus, or even to describe what this genus is comprised of. 
Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter aria, "functional characteristics when coupled with a known or disclosed correlation between function and structure...".
In the instant case, the claimed polyfluorinated cyclic compound”, “polyfluorinated dicarboxylic acid”  and “polyfluorinated dicarboxylic acid halide” which are not described adequately enough to allow one skilled in the art to ascertain that Applicant is in possession of the entire scope of that genus. Applicants have not described this genus in a manner that would allow one skilled in the art to immediately envisage the compounds 
By contrast, the nature and scope of the invention described in the Specification includes polyfluorinated cyclic compounds can be represented of formula I and II as shown on [0024]-[0027], reaction schemes I-V on [0032]-[0041]. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The only  example of polyfluorinated cyclic compound as substrate for the reaction provided in the instant disclosure is perfluorocyclopentene , reaction shown below as displayed in Casreact database (see  preparative examples 1-13 on [0091]-[0102] summarized on table 2).

    PNG
    media_image4.png
    234
    456
    media_image4.png
    Greyscale

The extent and content of the prior art : Applicant has provided several references in the IDS which discuss producing  polyfluorinated dicarboxylic acid from 

The predictability of the aspect at issue:  The chemical art is deemed unpredictable. Based on the general knowledge in the art, as well as art that is particular to method of producing polyfluorinated dicarboxylic acid catalyzed by metal tetroxide.
Conclusion Instant claims do not comply with the written description requirement  because the disclosure does not provide a representative number of species falling within the scope of the genus “polyfluorinated cyclic compound” and “polyfluorinated dicarboxylic acid”  and “polyfluorinated dicarboxylic acid halide”. The specification is limited to utilizing perfluorocyclopentene preparation of polyfluorinated dicarboxylic acid by reacting perfluorocyclopentene in the presence of oxidant and ruthenium (IV) oxide  the examples 1-13.
As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure or method of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. Applicants have failed to demonstrate possession of the claimed polyfluorinated cyclic compound” and “polyfluorinated dicarboxylic acid”  and “polyfluorinated dicarboxylic acid halide” for method as claimed. 
In the instant application, one of ordinary skills in the art  could not predict that Applicant possessed any polyfluorinated cyclic compound” and “polyfluorinated dicarboxylic acid”  and “polyfluorinated dicarboxylic acid halide” species, except for that of examples shown in specification.

Regarding claims 3-20, the claims are dependent of claim 1, and they failed to correct the written description issue in claim 1 and thus, these claims are rendered improper.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.             The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Moiseeva et al. Doklady Akademii Nauk SSSR (1989), 304(1), 118-22  (cited in PTO-892 attached herewith; abstract; the full article will be provided once available) and .

The article by Moiseeva discuss the oxidation reaction of unsaturated perfluoro compounds with H2O2 in (CF3CO)2O-CF3CO2H containing  VO[CH(COMe)2]2 (IV) , water.  Oxidation of  perfluorocyclohexene (which is the homolog of claimed perfluorocyclopentene, the elected species)  gave  HO2C(CF2)4CO2H (which is the homolog of dicarboxylic acid elected species), under the conditions and the acid fluorides under anhydrous conditions (instant claims 1, 3-4, 9) . Shown below is the oxidation reaction as displayed in Casreact database: 

    PNG
    media_image5.png
    107
    432
    media_image5.png
    Greyscale

The method of the present application differs from the method described in the article by Moiseeva  in that prior art teach oxidation of alkenes under VO acetylacetonate as catalyst and H2O2 as oxidant instead of ruthenium tetroxide or osmium tetroxide with oxidants of instant claim 7.
However, synthesis of perfluorinated carboxylic acids by oxidation of perfluorinated alkene with hypochloride salt as oxidant mediated by ruthenium tetroxide is known in the prior art, as shown in the article by article by Battais.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Based on the teaching of prior art combined with technical knowledge, one of ordinary skill in the art would opt for conducting the oxygenation reaction or perfluorinated alkene as disclosed  by Moiseeva  under alternative oxidation conditions discussed by Battais, with reasonable expectation of success in arriving at instantly claimed process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Moiseeva  concerning preparation of perfluoro dicarboxylic acid  HO2C(CF2)4CO2H by oxidation of perfluorocyclohexene with the teachings of Battais regarding synthesis of perfluoro carboxylic acid by oxidation of perfluoro alkene under reaction conditions which entail  sodium hypochloride oxidant in the presence of  ruthenium tetroxide catalyst because the prior art teach that ruthenium tetroxide catalyst is suitable for oxidation  of perfluoro 
The rationale to support a conclusion that the claim would have been obvious is that simple substitution of one known element for another to obtain predictable results ; and the teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. KSR, 550 U.S. at_, 82 USPQ2d at 1395.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.
[AltContent: arrow]
Conclusion
Claims 1, 3-10 are rejected. Claims 2, 11-20 are withdrawn from further consideration.
[AltContent: arrow]

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANA Z MURESAN/Primary Examiner, Art Unit 1622